Exhibit 10.5

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”), dated as of February 3, 2009, is by and among HECLA MINING COMPANY,
a Delaware corporation (the “Borrower”) and each of the banks and other
financial institutions identified as Lenders on the signature pages hereto (the
“Lenders”).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
April 16, 2008 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement” and, as amended by this Fourth Amendment
and as the same may be further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto, and The Bank of Nova Scotia, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), the Lenders have made
commitments to extend certain credit facilities to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement as more specifically set forth
herein, in each case upon the terms and conditions contained in this Fourth
Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:

PART I

DEFINITIONS

SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Fourth Amendment, including
its preamble and recitals, have the following meanings:

“Administrative Agent” is defined in the recitals.

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the recitals.

“Existing Credit Agreement” is defined in the recitals.

“Lenders” is defined in the preamble.

“Fourth Amendment Effective Date” is defined in Subpart 4.1.

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Third Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement.

PART II

AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Fourth Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II. Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.

SUBPART 2.1 Amendment to Section 1.1. Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:

(a) by inserting the following defined terms in the appropriate alphabetical
sequence:

“2009 Budget” means the Borrower’s 2009 Budget & Long Range Plan, dated
January 26, 2009, as delivered to the Administrative Agent and the Lenders on
January 30, 2009.

“Accumulated Asset Sale Liquidity Amount” means, as of any date, an amount equal
to 50% of the Retained Net Disposition Proceeds received in respect of any
Dispositions occurring from date hereof to such date.

“Convertible Preferred Stock” means the Borrower’s 12% Convertible Preferred
Stock with the terms set forth in the form of certificate of designations
attached as Exhibit A to the Fourth Amendment.

“Exploration Costs” means, for any period, the aggregate amount of any
expenditure of the Borrower or any Subsidiaries in respect of exploration,
evaluation and possible development and mining of mineral resources (including,
without limitation, (i) expenditures relating to activities carried out (a) in
search of previously unidentified mineral deposits, (b) at undeveloped
concessions, or (c) at operating mines already containing proven and probable
reserves, where a determination remains pending whether new target deposits
outside of the existing reserve areas can be economically developed), and
(ii) all expenses classified (or required to be classified, pursuant to the
Borrower’s accounting policies) as “Other operating expenses—Exploration” on the
Borrower’s consolidated statements of operations and comprehensive income
(loss).

“Fourth Amendment” means the Fourth Amendment to Credit Agreement, dated as of
February 3, 2009, among the Borrower, the Administrative Agent and the Lenders
party thereto.

“Fourth Amendment Effective Date” has the meaning set forth in the Fourth
Amendment.

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

“September Additional Amount” means 25% of the amount by which the Net
Equity/Subordinated Debt Proceeds referred to in Subpart 4.8 of the Fourth
Amendment exceed $50,000,000.00; provided that, in no event shall the September
Additional Amount exceed $2,500,000.00.

“Series 2 Warrants” means the Borrower’s Series 2 Common Stock Purchase
Warrants.

(b) by amending and restating the following defined terms in their entirety to
read as follows:

“Excess Cash Flow” means, for any period, the excess (if any), of

(x) EBITDA for such period;

minus

(y) the sum (for such period) of (A) Interest Expense actually paid in cash by
the Borrower and Subsidiaries, plus (B) principal repayments, to the extent
actually made, of Loans pursuant to clauses (a) or (b) of Section 3.1.1 or upon
the Stated Maturity Date of such Loans (excluding, however, repayments made from
a refinancing of any portion of such Indebtedness, or pursuant to any other
clause of Section 3.1.1 (including on the Stated Maturity Date thereof)) plus
(C) all income Taxes actually paid in cash by the Borrower and Subsidiaries plus
(D) Capital Expenditures made in cash (excluding, however, Capital Expenditures
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds
or other proceeds which are not included in EBITDA) plus (E) reclamation
expenses actually paid in cash by the Borrower and its Subsidiaries (excluding,
however, reclamation expenses financed with the proceeds of insurance).

“Required Lenders” means, at any time, Lenders (a) holding more than 66 2/3% of
the Total Exposure Amount and (b) comprising more than 50% of the total number
of Lenders.

“Retained Net Disposition Proceeds” means, (a) the Net Disposition Proceeds from
the sale of the Velardena Mill, and (b) with respect to any other Disposition by
the Borrower or any Subsidiary pursuant to clause (e) of Section 7.2.10, the
amount of Net Disposition Proceeds in respect of such Disposition, net of any
such Net Disposition Proceeds required to be used to repay the Loans pursuant to
Section 3.1.1(d).

“Retained Proceeds” means, with respect to any date of determination, an amount
(which may be a negative amount) equal (without duplication) to:

(a) the aggregate cumulative sum of (a) 65% of Excess Cash Flow for the 2008
Fiscal Year and (b) with respect to all periods after the 2008 Fiscal Year:
(i) 25% of the Excess Cash Flow for the period commencing with the first day of
the

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

applicable Fiscal Year to and including the last day of the second Fiscal
Quarter of such Fiscal Year and (c) 25% of the Excess Cash Flow for the period
commencing with the first day of the third Fiscal Quarter of the applicable
Fiscal Year to and including the last day of such Fiscal Year; provided that all
applicable repayments under clause (e) of Section 3.1.1 for such Fiscal Year or
the applicable two-Fiscal Quarter period, as applicable, have been made;

plus

(b) with respect to any Investment permitted under clause (d) (other than with
respect to the Greens Creek Mine, the Lucky Friday Mine, the Isidora Mine or the
La Comorra Mine), (e)(i), (f)(i), (h), (i), (j) and (l) of Section 7.2.5, 25% of
the aggregate amount of Net Equity/Subordinated Debt Proceeds received in
connection with the issuance or sale of Capital Securities (excluding, for the
avoidance of doubt, any Net Equity/Subordinated Debt Proceeds received in
connection with exercise of the Series 2 Warrants) for the purpose of financing
such Investment; provided that all applicable repayments under clause (c) of
Section 3.1.1 for such Fiscal Year have been made;

minus

(c) the aggregate of any amounts set forth in clauses (a) and (b) above
previously applied to the making of any Investment permitted under clause
(d) (other than with respect to the Greens Creek Mine, the Lucky Friday Mine,
the Isidora Mine or the La Comorra Mine), (e)(i), (f)(i), (h), (i), (j) and
(l) of Section 7.2.5.

“Velardena Mill” means the gold an silver recovery cyanide plant located near
the town of Velardena in Durango State, Mexico which is currently held by Minera
Hecla SA de CV, including (i) rights such as water and land use rights,
(ii) permits such as operating and environmental permits, and
(iii) infrastructure and equipment.

SUBPART 2.2 Amendment to Section 3.1.1.

(a) Clause (b) of Section 3.1.1 of the Existing Credit Agreement is hereby
amended in its entirety to read as follows:

(b) (i) On the Quarterly Payment Date set forth below, the Borrower shall make
repayments of the outstanding principal amount of the Term I Loans in the amount
set forth below opposite such period as follows:

 

    

Quarterly Repayment Date

   Amount of Required
Principal Repayment        

March 31, 2010

   $ 15,000,000      

June 30, 2010

   $ 15,000,000      

September 30, 2010

   $ 15,000,000      

December 31, 2010

   $ 15,000,000      

March 31, 2011

   $ 61,666,667   

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

(b) Clause (c) of Section 3.1.1 of the Existing Credit Agreement is hereby
amended and restated as follows:

(c) Concurrently with the receipt by the Borrower of any Net Equity/Subordinated
Debt Proceeds in respect of the exercise of Series 2 Warrants, the Borrower
shall make a mandatory prepayment of the Term I Loans in an amount equal to 100%
of such Net Equity/Subordinated Debt Proceeds. Concurrently with the receipt by
the Borrower of any other Net Equity/Subordinated Debt Proceeds (other than the
proceeds described in Subpart 4.8 of the Fourth Amendment), the Borrower shall
make a mandatory prepayment of the Term I Loans in an amount equal to 75% of
such Net Equity/Subordinated Debt Proceeds.

(c) Clause (d) of Section 3.1.1 of the Existing Credit Agreement is hereby
amended by adding the following text at the end thereof:

Notwithstanding the foregoing, upon written notice by the Borrower to the
Administrative Agent not more than five Business Days following receipt of Net
Disposition Proceeds from the sale of the Velardena Mill, such proceeds may be
retained by the Borrower and its Subsidiaries (and be excluded from the
prepayment requirements of this clause), if (y) the Borrower informs the
Administrative Agent in such notice of its good faith intention to apply such
Net Disposition Proceeds to funding Capital Expenditures in accordance with the
2009 Budget and (z) within 365 days following the receipt of such Net
Disposition Proceeds, such proceeds are actually applied to Capital Expenditures
in accordance with the 2009 Budget.

(d) Clause (e) of Section 3.1.1 of the Existing Credit Agreement is hereby
amended and restated as follows:

(e) Within 100 days after the close of the second Fiscal Quarter of each Fiscal
Year, the Borrower shall make a mandatory prepayment of the Term I Loans in an
amount equal to 75% of Excess Cash Flow (if any) for the period from the first
day of such Fiscal Year to and including the last day of the second Fiscal
Quarter of such Fiscal Year, and within 100 days after the last day of each
Fiscal Year, the Borrower shall make a mandatory prepayment of the Term I Loans
in an amount equal to 75% of Excess Cash Flow (if any) for the period from the
first day of the third Fiscal Quarter of such Fiscal Year to and including the
last day of such Fiscal Year.

(e) Clause (f) of Section 3.1.1 shall be amended by adding the following text in
place of the period at the end thereof:

; provided that, the Borrower shall not be required to make any mandatory
prepayment with such released cash or cash equivalents to the extent that such
released cash or cash equivalents represent accrued interest on the cash or cash
equivalents that are the subject of the Liens described in clauses (c) and
(g)(ii) of Section 7.2.3.

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

SUBPART 2.3 Amendment to Section 3.3. Section 3.3 of the Existing Credit
Agreement is hereby amended by adding the following clause at the end thereof:

SECTION 3.3.3 Additional Fee. Upon the Fourth Amendment Effective Date, and on
each July 1 and January 1 occurring thereafter, the Borrower shall issue to the
Lenders, or, with respect to any Lender, to an institution designated by such
Lender that at the time of issuance is an accredited investor under Regulation D
under the Securities Act of 1933 and that agrees to hold the shares for its own
account and not with a view towards distribution (on a pro rata basis according
to each such Lender’s Term I Percentage) an amount of shares of a new series of
Convertible Preferred Stock such that the aggregate liquidation preference of
such shares equals the product of 3.75% and the aggregate principal amount of
Term I Loans then outstanding. Any fractional shares resulting from the
foregoing calculation shall be rounded up to the nearest whole share.

SUBPART 2.4 Amendments to Section 7.1.

(a) Clause (u) of Section 7.1.1 of the Existing Credit Agreement is hereby
amended and restated as follows:

(u) as soon as possible, on or before the Wednesday of each week following the
Fourth Amendment Effective Date, an actual-to-forecast variance analysis for the
preceding week and on a cumulative basis based upon a weekly rolling cash flow
forecast for the thirteen week period which shall detail all sources and uses of
cash on a weekly basis. Such thirteen week rolling cash forecast shall be
updated and provided to the Administrative Agent on the first Monday of each
month, together with an explanation of any changes between the updated forecast
and the immediately preceding forecast, and shall include a summary of the
general assumptions in such forecast (including relating to metals pricing and
production volumes), in each case prepared and certified by the chief financial
or accounting Authorized Officer of the Borrower, in form and detail
satisfactory to the Administrative Agent;

(b) Clause (x) of Section 7.1.1 of the Existing Credit Agreement is hereby
amended and restated as follows:

(x) beginning on the Fourth Amendment Effective Date, on a monthly basis (or
more frequently as requested by the Administrative Agent), the Borrower shall,
and shall cause the CRO, to host and participate in status and update calls with
the Lenders to discuss, among other things, the current financial condition of
the Borrower and its Subsidiaries and other topics reasonably requested by the
Administrative Agent; and

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

(c) Section 7.1.1 of the Existing Credit Agreement is hereby amended by
inserting the following clause at the end thereof:

(z) (i) between July 1, 2009 and July 15, 2009 an updated budget and long range
plan for the 2009 Fiscal Year, in form substantially similar to the 2009 Budget,
and (ii) within 30 days after the start of each Fiscal Year thereafter, an
updated budget and long range plan for such Fiscal Year, in form substantially
similar to the 2009 Budget.

(d) Section 7.1 of the Existing Credit Agreement is hereby amended by inserting
the following at the end thereof:

SECTION 7.1.17 Sale Price of Gold, Silver, Lead and Zinc. The Borrower and its
Subsidiaries shall sell all gold, silver, lead and zinc on fair and reasonable
terms, at prices and other terms no less favorable to the Borrower or such
Subsidiary than it could obtain in an arm’s-length transaction with Person that
is not an Affiliate.

SECTION 7.1.18 Convertible Preferred Stock. The Borrower shall at all times
reserve a number of shares of Convertible Preferred Stock equal to or greater
than the number of shares of Convertible Preferred Stock that it could be
required to issue to the Lenders through the Stated Maturity Date pursuant to
Section 3.3.3 hereof.

SUBPART 2.5 Amendments to Section 7.2.

(a) Section 7.2.4 of the Existing Credit Agreement is hereby amended and
restated as follows:

Section 7.2.4 Financial Condition and Operations.

The Borrower will not permit any of the events set forth below to occur:

(a) EBITDA computed for the period beginning January 1, 2009 through the end of
the Fiscal Quarter ending on the date set forth below to be less than the
corresponding amount of EBITDA set forth below:

 

Fiscal Quarter End Date

   EBITDA

June 30, 2009

   $ 6,709,000

September 30, 2009

   $ 8,048,000

December 31, 2009

   $ 10,909,000

(b) EBITDA computed for the four Fiscal Quarter period consisting of the Fiscal
Quarter ending on the date set forth below and each of the three immediately
preceding Fiscal Quarters to be less than the corresponding amount of EBITDA set
forth below:

 

Fiscal Quarter End Date

   EBITDA

March 31, 2010

   $ 7,789,000

June 30, 2010

   $ 6,633,000

September 30, 2010

   $ 5,919,000

December 31, 2010

   $ 5,313,000

March 31, 2011

   $ 5,236,000

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

(c) Capital Expenditures during the period beginning January 1, 2009 through the
end of the Fiscal Quarter ending on the date set forth below to exceed the
corresponding amount of Capital Expenditures set forth below:

 

Fiscal Quarter End Date

   Capital
Expenditures

June 30, 2009

   $ 21,421,000

September 30, 2009

   $ 32,231,000

December 31, 2009

   $ 35,998,000

(d) Capital Expenditures during the four Fiscal Quarter period consisting of the
Fiscal Quarter ending on the date set forth below and each of the three
immediately preceding Fiscal Quarters to exceed the corresponding amount of
Capital Expenditures set forth below:

 

Fiscal Quarter End Date

   Capital
Expenditures

March 31, 2010

   $ 33,625,000

June 30, 2010

   $ 31,884,000

September 30, 2010

   $ 29,808,000

December 31, 2010

   $ 29,085,000

March 31, 2011

   $ 33,461,000

(e) Exploration Costs during the period beginning January 1, 2009 through the
end of the Fiscal Quarter ending on the date set forth below to exceed the
corresponding amount of Exploration Costs set forth below:

 

Fiscal Quarter End Date

   Exploration
Costs

June 30, 2009

   $ 3,979,000

September 30, 2009

   $ 6,405,000

December 31, 2009

   $ 7,700,000

(f) Exploration Costs during the four Fiscal Quarter period consisting of the
Fiscal Quarter ending on the date set forth below and each of the three
immediately preceding Fiscal Quarters to exceed the corresponding amount of
Exploration Costs set forth below:

 

Fiscal Quarter End Date

   Exploration
Costs

March 31, 2010

   $ 7,891,000

June 30, 2010

   $ 8,135,000

September 30, 2010

   $ 8,400,000

December 31, 2010

   $ 8,542,000

March 31, 2011

   $ 8,665,000

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

(g) the Borrower’s aggregate balance of Unencumbered cash and Unencumbered Cash
Equivalent Investments (“Liquidity”) on the date set forth below (each such date
a “Liquidity Test Date”) to be less than the corresponding amount of Liquidity
set forth below plus the Accumulated Asset Sale Liquidity Amount as of such
Liquidity Test Date (such amount, the “Liquidity Threshold”); provided that in
the event that on any Liquidity Test Date, the Borrower’s Liquidity is less than
the Liquidity Threshold for such date, the Borrower shall be deemed to have
satisfied the covenant set forth in this Section 7.2.4(g) if the Borrower’s
Liquidity equals or exceeds the Liquidity Threshold for such Liquidity Test Date
on any of the 20 calendar days following such Liquidity Test Date (such period,
the “Liquidity Cure Period”).

 

   

Liquidity Test Date

  

Liquidity (not including any

Accumulated Asset Sale Liquidity

Amount as of such date)

      

March 31, 2009

   $20,000,000.00     

April 30, 2009

   $20,000,000.00     

May 29, 2009

   $20,000,000.00     

June 30, 2009

   $15,000,000.00     

July 31, 2009

   $5,000,000.00     

August 31, 2009

   $5,000,000.00     

September 30, 2009

   $2,500,000.00 plus the September Additional Amount (such total amount, the
“September Liquidity Amount”)     

October 30, 2009

   The greater of $4,000,000.00 and the September Liquidity Amount     

November 30, 2009

   The greater of $4,000,000.00 and the September Liquidity Amount     

December 31, 2009

   $7,400,000.00   

(b) Clause (d) of Section 7.2.5 shall be amended and restated as follows:

(d) Investments constituting Capital Expenditures provided that such Capital
Expenditures are not prohibited pursuant to clause (c) or (d) of Section 7.2.4.

(c) Clause (e) of Section 7.2.5 shall be amended and restated as follows:

(e) Investments permitted by (i) clause (e) of Section 7.2.2; provided that no
such Investments shall be permitted by the Borrower or any Subsidiary Guarantor
in any Subsidiaries other than Subsidiary Guarantors (other than Investments
with

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

respect to Indebtedness of Minera Hecla SA de CV and Industrias Hecla SA de CV
owing to (a) the Borrower or (b) any Subsidiary of the Borrower other than
Minera Hecla SA de CV or Industrias Hecla SA de CV, which, taken together, shall
not exceed $1,500,000 per Fiscal Year), or (ii) clause (f) of Section 7.2.2.

(d) Clause (h) of Section 7.2.5 shall be amended and restated as follows:

(h) Investments constituting (i) Permitted Acquisitions, (ii) the San Juan
Silver Mining Joint Venture in an amount not to exceed $1,000,000 per Fiscal
Year, and (iii) the Independence Lead Mine Acquisition;

(e) Clause (iii) of the proviso of Section 7.2.5 shall be amended and restated
as follows:

(iii) with respect to any date of determination, the aggregate amount of cash
consideration (excluding any such consideration financed with Indebtedness of
the type permitted under clause (d) of Section 7.2.2) for Investments otherwise
permitted by clause (f)(i), (h)(i), (h)(iii), (i) and (j) above shall not exceed
the then amount of Retained Proceeds.

SUBPART 2.6 Amendment to Section 8.1.3. Section 8.1.3 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Any Obligor shall default in the due performance or observance of any of its
obligations under Section 2.3, Section 7.1.1, Section 7.1.6, Section 7.1.7,
Section 7.1.8, Section 7.1.9, Section 7.1.10, Section 7.1.12, Section 7.1.13,
Section 7.1.14, Section 7.1.15, Section 7.1.17, Section 7.7.18 or Section 7.2 or
any Obligor shall default in the due performance or observance of its
obligations under (i) Articles II and IV of the Subsidiary Guaranty or
(ii) Article IV of a Security Agreement, taking into account any grace periods
provided in such Subsidiary Guaranty or Security Agreement.

SUBPART 2.7 Other. Solely for the purposes of (i) the definition of “Designated
Preferred Stock” (and the provisions in which such definition is used to the
extent such provisions directly relate to such definition) contained in
Section 1.1 of the Credit Agreement. (ii) the definition of “Permitted
Acquisition” (and the provisions in which such definition is used to the extent
such provisions directly relate to such definition) contained in Section 1.1 of
the Credit Agreement, (iii) clause (d) of Section 3.1.1, (iv) Article VII of the
Credit Agreement (other than Section 7.1.1(c) and (d), Section 7.2.2(e),
Section 7.2.5(d), Section 7.2.5(e)(i), Section 7.2.5(h)(ii) and
Section 7.2.5(l)) and (v) Section 10.11 of the Credit Agreement, the parties
hereto agree that as consideration for the amendments set forth herein, an Event
of Default will be deemed to exist from (and including) the Fourth Amendment
Effective Date. Non-compliance by the Obligors with this covenant shall be an
automatic Event of Default.

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

PART III

AFFIRMATION AND CONSENT

SUBPART 3.1 Affirmation and Consent. Each of the Obligors (other than the
Borrower) confirms that it has received a copy of this Fourth Amendment and
restates, ratifies and reaffirms each and every term and condition set forth in
the Credit Agreement and the other Loan Documents to which it is a party,
effective as of the date hereof, after giving effect to this Fourth Amendment.

PART IV

CONDITIONS TO EFFECTIVENESS

SUBPART 4.1 Amendment Effective Date. This Fourth Amendment shall be and become
effective (the “Fourth Amendment Effective Date”) upon the satisfaction of all
of the conditions set forth in this Part IV on or before February 12, 2009. For
the avoidance of doubt, in the event that the conditions set forth in this Part
IV are not satisfied on or before February 12, 2009, then this Fourth Amendment
shall be of no force or effect.

SUBPART 4.2 Execution of Counterparts of Fourth Amendment. The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this Fourth Amendment, which collectively shall have been duly executed on
behalf of the Borrower and each Lender.

SUBPART 4.3 Authority Documents. The Administrative Agent shall have received
the following:

(a) Certificate of Incorporation, Etc. Copies of the certificate of
incorporation or other charter or formation documents of the Borrower, certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state of its incorporation.

(b) Resolutions. Copies of resolutions of the board of directors (or executive
committee thereof) of the Borrower authorizing the execution and delivery of the
Fourth Amendment (and the amendments to the Existing Credit Agreement contained
herein), certified by an Authorized Officer of the Borrower as of the Fourth
Amendment Effective Date to be true and correct and in force and effect as of
such date.

(c) Bylaws. A copy of the bylaws of the Borrower, certified by an Authorized
Officer of the Borrower as of the Fourth Amendment Effective Date to be true and
correct and in force and effect as of such date.

(d) Incumbency. An incumbency certificate of the Borrower, certified by a
secretary or assistant secretary to be true and correct as of the Fourth
Amendment Effective Date, in form and substance satisfactory to Administrative
Agent.

SUBPART 4.4 Opinion of Counsel. The Administrative Agent shall have received an
opinion, dated the Fourth Amendment Effective Date and addressed to the
Administrative Agent and all Lenders, from Bell, Boyd & Lloyd LLP, counsel to
the Obligors, in form and substance satisfactory to the Administrative Agent.

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

SUBPART 4.5 Representations and Warranties. The representations and warranties
contained in Subpart 5.4 shall be true and correct in all material respects on
and as of the date hereof and as of the Fourth Amendment Effective Date.

SUBPART 4.6 Amendment Fee. The Lenders shall have received the fee due on the
Fourth Amendment Effective Date as set forth in Subpart 2.3 hereof.

SUBPART 4.7 Costs and Expenses, etc. The Administrative Agent shall have
received for its account and the account of each Lender, all fees, costs and
expenses due and payable pursuant to Section 10.3 of the Credit Agreement, if
then invoiced, and pursuant to any and all other Loan Documents.

SUBPART 4.8 Net Equity/Subordinated Debt Proceeds. The Borrower shall have
received, at any time on or after the date hereof, Net Equity/Subordinated Debt
Proceeds of no less than $50 million from an issuance of the Borrower’s Common
Stock and/or warrants to acquire the Borrower’s Common Stock, shall have used
such Net Equity/Subordinated Debt Proceeds to repay in full the unpaid principal
amount of the Term II Loans and all accrued and unpaid interest and fees in
respect thereof, and to the extent that such Net Equity/Subordinated Debt
Proceeds exceed $60 million, shall have used at least 75% of such excess amount
to prepay Term I Loans. (For the avoidance of doubt, the Borrower shall be
permitted to use any remaining amounts of such Net Equity/Subordinated Debt
Proceeds for general corporate purposes so long as such use is not otherwise
prohibited by the Credit Agreement.)

PART V

WAIVER AND OTHER AGREEMENTS

SUBPART 5.1 Waiver. The Lenders hereby waive the Event of Default that arose
directly from the failure of the Borrower to make a mandatory prepayment,
pursuant to Section 3.1.1(f) of the Credit Agreement, with 50% of the cash or
cash equivalents for the items listed on Schedule 5.1 hereto.

SUBPART 5.2 Agreement with respect to Section 7.1.12. The Administrative Agent
and the Lenders hereby agree that the Borrower shall not be required pursuant to
Section 7.1.12 of the Credit Agreement to enter into any new Hedging Agreements
as a result of the amendments to the Existing Credit Agreement provided herein.

PART VI

MISCELLANEOUS

SUBPART 6.1 Cross-References. References in this Fourth Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this Fourth
Amendment.

SUBPART 6.2 Instrument Pursuant to Existing Credit Agreement. This Fourth
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

SUBPART 6.3 References in Other Loan Documents. At such time as this Fourth
Amendment shall become effective pursuant to the terms of Part IV, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Fourth Amendment.

SUBPART 6.4 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants that (a) it has the requisite power and authority to
execute, deliver and perform this Fourth Amendment, (b) it is duly authorized
to, and has been authorized by all necessary action, to execute, deliver and
perform this Fourth Amendment, (c) the representations and warranties contained
in Article VI of the Credit Agreement are true and correct in all material
respects on and as of the date hereof as though made on and as of such date
(except for those which expressly relate to an earlier date) and after giving
effect to the amendments contained herein, (d) no Default or Event of Default
exists under the Credit Agreement on and as of the date hereof after giving
effect to the amendments contained herein, and (e) the issuance of Convertible
Preferred Stock required pursuant to the Credit Agreement has been duly and
validly authorized, and the shares of Convertible Preferred Stock issued
pursuant to the Credit Agreement will be duly and validly issued and fully paid
and non-assessable, will not be issued in violation of any preemptive rights,
and will rank pari passu with or senior to all other series or classes of the
Company’s preferred stock issued on the Effective Date with respect to the
payment of dividends and the distribution of assets in the event of any
dissolution, liquidation or winding up of the Borrower.

SUBPART 6.5 Counterparts. This Fourth Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Fourth Amendment by telecopy or other
electronic transmission shall be effective as an original and shall constitute a
representation that an original will be delivered.

SUBPART 6.6 Full Force and Effect; Limited Amendment. Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Obligor which would
require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents.

SUBPART 6.7 Waiver and Release. Each Obligor acknowledges (for itself and its
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) that the Secured Parties have complied with all of their obligations
and duties under the Credit Agreement and other Loan Documents through the date
hereof and that, accordingly, no Obligor has any claims or causes of action
against the Secured Parties in any manner relating thereto. In furtherance of
the foregoing, each Obligor desires (and the Secured Parties agree) to eliminate
any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect the Secured Parties’
rights, interests, security and/or remedies under the Credit Agreement and the
other Loan Documents. Accordingly, for and in consideration of the agreements
contained in this Fourth Amendment and other good and

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

valuable consideration, each Obligor (for itself and its Subsidiaries and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge the Secured Parties and each of their
respective Affiliates, officers, directors, employees, attorneys, consultants
and agents (collectively, the “Released Parties”) from any and all debts,
claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done, arising out of, connected with
or related in any way to the Credit Agreement or any other Loan Document, or any
act, event or transaction related or attendant thereto, or the agreements of the
Secured Parties contained therein, or the possession, use, operation or control
of any of the assets of any or all of the Obligors, or the making of any Loans
or other advances, or the management of such Loans or advances or the Collateral
(as defined in the Pledge Agreement and the Security Agreement, as applicable).

SUBPART 6.8 Governing Law. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SUBPART 6.9 Successors and Assigns. This Fourth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

SUBPART 6.10 Entire Agreement. The Credit Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof.

[SIGNATURES FOLLOW]

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Fourth Amendment to
be duly executed and delivered as of the date first above written.

 

BORROWER:  

HECLA MINING COMPANY,

a Delaware corporation

  By:  

/s/ James A. Sabala

  Name:   James A. Sabala   Title:   Sr. V.P. – Chief Financial Officer OTHER
OBLIGORS:       BURKE TRADING INC.   By:  

/s/ Phillips S. Baker, JR.

  Name:   Phillips S. Baker, JR.   Title:   Vice President   HECLA ADMIRALTY
COMPANY   By:  

/s/ Ronald W. Clayton

  Name:   Ronald W. Clayton   Title:   Vice President   HECLA ALASKA LLC   By:  
Hecla Limited,     its Managing Member   By:  

/s/ Ronald W. Clayton

  Name:   Ronald W. Clayton, President   Title:   Managing Member

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

HECLA GREENS CREEK MINING COMPANY By:  

/s/ Phillips S. Baker, Jr.

Name:   Phillips S. Baker, Jr. Title:   President HECLA JUNEAU MINING COMPANY
By:  

/s/ Phillips S. Baker, Jr.

Name:   Phillips S. Baker, Jr. Title:   President HECLA LIMITED By:  

/s/ Ronald W. Clayton

Name:   Ronald W. Clayton Title:   President

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

Houston Branch

as a Lender

By:  

/s/ Ron Dooley

Name:   Ron Dooley Title:   Director By:  

 

Name:   Title:  

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

WestLB AG,

Toronto Branch

as a Lender

By:  

/s/ Robert L. Dyck

Name:   Robert L. Dyck Title:   Executive Director By:  

/s/ Kenneth Chan

Name:   Kenneth Chan Title:   Director, Credits America

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Gina Clemente

Name:   Gina Clemente Title:   Managing Director By:  

/s/ Amy Kirschner

Name:   Amy Kirschner Title:   Managing Director

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA,

as a Lender

By:   /s/ Derek Befus   Name:    Derek Befus   Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

ING Capital LLC

as a Lender

By:   /s/ Richard Ennis   Name:    Richard Ennis   Title:   Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hecla Fourth Amendment to

Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Certificate of Designations

 

Hecla Fourth Amendment to

Credit Agreement